United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2119
                      ___________________________

                                Penny L. Barton

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: January 6, 2015
                           Filed: January 14, 2015
                                [Unpublished]
                               ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.
       Penny L. Barton appeals the district court’s1 order affirming the denial of
disability insurance benefits. For reversal, Barton argues that the administrative law
judge (ALJ) erred (1) in assessing her residual functional capacity, and in failing to
assign appropriate weight to the findings of her treating and examining physicians
and other medical sources; (2) in finding that she was capable of performing her past
relevant work, and other work identified by a vocational expert; and (3) in failing to
consider all of the evidence in the record, including the observations of and
information provided by third parties. Following a careful and thorough review of
the record, we conclude that the ALJ’s determination is supported by substantial
evidence on the record as a whole, that Barton’s arguments do not support reversal,
and that an extended discussion is not warranted. Accordingly, we affirm the district
court’s judgment. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-